Citation Nr: 0407750
Decision Date: 03/25/04	Archive Date: 07/21/04

DOCKET NO. 00-22 008                        DATE MAR 25, 2004


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUE

1. Entitlement to service connection for residuals of a right scapular cyst excision.

2. Entitlement to the assignment of an initial rating in excess of 10 percent for. coronary artery disease, from October 28, 1999 through October 24,2001, and to a rating in excess of 30 percent thereafter.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California.

REMAND

The Board notes that the veteran initially perfected an appeal for both service connection for excision of a right scapular cyst and heart disease. Service connection for coronary artery disease, claimed as heart catherization, and a 10 percent rating were subsequently granted by the RO in April 2001. In a statement received in October 200 1, the veteran requested a "re-evaluation" of his heart disease, claiming that it was more disabling than 10 percent. The RO construed this statement as a claim for an increased rating. An RO decision in August 2003 granted an increased rating to 30 percent for the veteran's coronary artery disease, effective from the date of receipt of the increased rating claim (October25, 2001). The Board finds that the October 2001 document should be read liberally and interpreted to be a written notice of disagreement (NOD) with respect to the issue of the original rating assigned for the veteran's heart disease. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2003); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a writing which expresses disagreement with an RO decision). Where, as here, a veteran files a NOD and the RO has not issued a statement of the case (SOC), the claim must be remanded to the RO for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). Hence, the claim for the assignment of an original rating in excess of 10 percent for coronary artery disease, from October 28,1999 through October 24,2001, and to a rating in excess of 30 percent thereafter, will be remanded to the RO for appropriate disposition, including issuance of a SOC, prior to further review.

- 2


As to the other issue on appeal, service connection for residuals of a right scapular cyst excision, the Board notes that the service medical records show that the veteran underwent surgical removal of a large mass located near the right scapula in May 1996, while on active duty, and he has not been provided with a VA examination to determine if he has any residuals of this procedure. The Board finds that an examination is necessary in order to ascertain the whether he has the claimed residuals of this in-service surgery. 38 U.S.C.A. § 5I03A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a statement of the case, containing all applicable laws and regulations, on the issue of entitlement to the assignment of an original rating in excess of 10 percent for coronary artery disease, from October 28, 1999 through October 24, 2001, and to a rating in excess of 30 percent thereafter. The veteran should be advised of the time period in which to perfect his appeal.

2. The RO must assure compliance with the applicable requirements of the VCAA. In particular, the RO must ensure that the notification requirements and development procedures in sections 3 and 4 of the Act, codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5I03A, and 5107, are fully complied with and satisfied, to include which portions of the information and evidence necessary to substantiate the veteran's claims are to be provided by the veteran and VA. 38 U.S.C.A. § 5103 (a)(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

3. The RO should then schedule the veteran for a VA examination to determine if he has any current residuals

- 3 


of an in-service excision of a large mass near the right scapula, performed in May 1996, to include any visible scarring.

4. Following the aforementioned development, the RO should then readjudicate the issue on appeal to include consideration of all evidence of record. If the disposition of the claim remains unfavorable, the RO should furnish the veteran and his representative a supplemental statement of the case and afford applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

-4




